Citation Nr: 1640763	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  13-22 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) greater than 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Seth A. Director, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from August 1961 to August 1966.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran had a hearing before the undersigned Veterans Law Judge (VLJ) in June 2016.  A transcript of the hearing has been associated with the electronic claims file.

The Board notes that in a March 2015 correspondence, the Veteran's representative submitted additional medical evidence and specifically indicated that the Veteran did not waive initial review by the agency of original jurisdiction (AOJ).  In subsequent correspondence, most recently in June 2016, however, the Veteran's representative specifically waived initial review by the AOJ.  As the clear intent of the Veteran and his representative that the Board review the entire file in the first instance, the Board will proceed with adjudication of the claims.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's PTSD is manifested by symptoms such as anxiety; suspiciousness; exaggerated startle response; chronic sleep impairment; flashbacks; disturbances of motivation and mood; concentration problems; trust issues; obsessively rechecking locked windows and doors; difficulty in adapting to stressful circumstances, including work or a work like environment; avoidance behavior; diminished interest in activities; and impaired impulse control, such as unprovoked irritability with periods of violence, all resulting in deficiencies in most areas, but less than total social and occupational impairment.


CONCLUSION OF LAW

The criteria for a disability rating of 70 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, DC 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by letters in December 2011, January 2014, and September 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which he presented oral argument in support of his claims.  With respect to the aforementioned hearing, the Court of Appeals for Veterans Claims (Court) held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103 (c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the undersigned identified the issues on appeal at the beginning of the hearing, and asked questions to clarify the Veteran's contentions, symptoms, and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103 (c)(2), nor have they identified any prejudice in the conduct of the hearing..

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private treatment records have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The RO provided the Veteran multiple appropriate VA examinations, most recently in October 2014.  In addition, multiple examination reports submitted by the Veteran have been associated with the record.  The examination reports are thorough and supported by outpatient treatment records.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disability under the applicable rating criteria.  The examinations also discussed the impact of the disability on the Veteran's daily living and occupational functioning.  As such, the Board finds the reports sufficient on which to base a decision in this matter.  

Increased Rating

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2015).  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

As discussed above, currently the Veteran's disability rating is 50 percent for his service-connected PTSD.  The Veteran claims the rating does not accurately depict the severity of his condition.  

The General Rating Formula for Mental Disorders provides, in pertinent part:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . . 50

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 70

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name . . . . . . . . . . . . . . . . . . . . . . . . . 100

38 C.F.R. § 4.130, DC 9411 (2015). 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list.  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Id at 117-18.  

Additionally, a Global Assessment of Functioning (GAF) score is often used by treating examiners to reflect the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  See Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative as it relates directly to the Veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994).  The Board recognizes that GAF scores are not utilized in the DSM-5 (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders).

An April 2011 VA treatment record at the onset of his treatment with VA included the Veteran's reports of increased depression, irritability, sleep problems, hypervigilance, and unstable mood.  The Veteran denied suicidal or homicidal ideation, as well as delusions.  He was fully oriented and insight and judgment were adequate.  His GAF score was 60.  At that time, the Veteran did not report severe emotional distress, severe anxiety, panic attacks, hopelessness, demoralization, obsessionality, or hallucinations.

Thereafter, the Veteran had regular treatment with a PTSD group at VA.

The Veteran was afforded a VA PTSD examination in December 2011.  The examiner described the Veteran's symptoms as productive of occupational and social impairment with reduced reliability and productivity.  The Veteran reported that since his last VA examination, in the 1990s, he had been divorced and subsequently remarried to his current wife for 15 years.  He had stopped working as Chief of Police and had been working as a private detective, which allowed him to work in relative social isolation.  His current marriage was positive and stable, but his social activities were limited to his immediate family, other than limited contact with his elderly sister.  The examiner noted that the Veteran's social impairment had increased since the last examination.  The Veteran had accepted a buy-out as Chief of Police, which represented a premature retirement.  The Veteran was able to maintain productive employment, but clearly worked by himself in isolation.  He had started psychiatric treatment that year and found his PTSD group very comfortable because they were people with whom he could discuss his military experiences.  The Veteran's symptoms included anxiety; suspiciousness; chronic sleep impairment; disturbances of motivation and mood; difficulty in adapting to stressful circumstances, including work or a work like environment; and impaired impulse control, such as unprovoked irritability with periods of violence.  In addition, the Veteran's avoidance of specific cues and triggers associated with his in-service traumatic experiences was profound and led to over 20 years of staying away from the VA.

A February 2012 statement from the Veteran's wife described increased mood swings, with depression and unprovoked irritability with angry outbursts.  He was quite nasty in his attitude, but not physically abusive.  The Veteran's wife discussed his deep seated refusal to communicate or interact with friends of many years.  He was a loner that tended to want to be home where he felt secure and he did not like it when people stopped by the home unannounced.  He obsessively checked to make sure the doors and windows were locked.  The Veteran also had difficulty crowds, appearing extremely stressed.

In March 2013, the Veteran noted that his mood had been less stable and he had been irritable with his wife.  He was isolating more and had increased depression (described as moderate) and flashbacks.  He denied suicidal ideation, but "at times wish[ed] it would all end but I have a wonderful wife and a lot to live for."  He had 2 children that were doing well and 6 grandchildren.  He had been working as a private detective, which was isolative in nature.  The treatment provider assigned a GAF score of 55.  

A March 2013 private treatment record included the Veteran's reports of problems with moderate and intermittent anxiety.  He had difficulty doing things he enjoyed, was withdrawing, and was losing his ability to carry out his usual activities.  

In April 2013, the Veteran indicated that he was struggling severely to maintain his small private business and had continued only due to severe financial problems.  Due to the severity of his PTSD, however, he was hardly making any money and was having great difficulty maintaining his composure.  He would get extremely angry and ruminated constantly about wounds he had suffered.  As a result, he had been losing relationships.  The psychologist concluded that it was extremely difficult for the Veteran to maintain relationships both socially and vocationally.

The Veteran underwent a VA psychiatric examination in July 2013.  The examiner indicated that the Veteran's symptoms were productive of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The Veteran reported increasingly frequent episodes of cognitive lapses and believed that overall there had been a marked increase in the severity of his psychiatric symptoms.  The Veteran reported symptoms of depressed mood, anxiety, chronic sleep impairment, flattened affected, and disturbances of motivation and mood.  Other noted problems included reexperiencing events, avoidance behavior, diminished interest in activities, feelings of detachment, sleep problems, irritability or anger outbursts, difficulty concentrating, and hypervigilance.

A July 2013 treatment record from his VA psychologist indicated that the Veteran was on edge much of the time and had been unable to work since June 2012.  He had held a detective license since 2005, but his anxiety and irritability had gotten to the point that he was unable to maintain relationships with clients or co-workers.  He had become unreliable in the job, due to excessive ruminating and limited concentration.  The psychologist indicated that the Veteran was "no longer able to work" and that the potential for a return to work was poor.

A January 2014 letter from the Veteran's wife indicated that his symptoms had not improved since the February 2012 letter and, if anything, had worsened.  He was no longer able to work due to an inability to maintain relationships with clients.  He had constant problems with irritability, anxiety, and concentration.  The Veteran spent an inadequate amount of time with long-standing friends and family.  He seldom spoke to relatives and preferred being home by himself.  He appeared to be withdrawn and somber, with an exaggerated startle response. 

A January 2014 VA examination report documented that the Veteran's symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The Veteran stated that he confided in his step-daughter more than anyone else, but that his wife was very tolerant and supportive.  After retiring from the police force at age 50, the Veteran worked in construction for 8 months because he wanted to do something different.  Thereafter, he became the head of a county police academy, which involved teaching, and where he worked for 6 years.  Thereafter, the Veteran and his wife moved to California, where he took a job as a security guard for 2 years.  He left the job because he had problems dealing with authority.  Then he worked as lead inspector for the EPA for a year, until leaving due to anger and concentration issues, as well as difficulty dealing with others.  Thereafter, the Veteran worked part-time as a private investigator until June 2012, at which point he stopped working due to an inability to cope with the stress of having to deal with people.  He had instances of feeling overwhelmed or dissociated.  When angry, the Veteran reported that he was not physically abusive to people, but would take out his anger on inanimate objects.  The examiner noted symptoms of recurrent distressing dreams, avoidance behavior, a persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment, irritable behavior and anger outbursts, hypervigilance, concentration problems, and sleep disturbances.  In addition, the Veteran experienced depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances at work or in a work like setting.  The Veteran was fully oriented and cleanly dressed and groomed, although a bit scruffy.  He denied hallucinations or suicidal or homicidal ideation, plans, attempts, or impulses.  He had a depressed mood and irritable affect.  Judgment and impulse control was good, insight was fair.  The Veteran had a few friends from California with whom he was in somewhat regular contact and would periodically get together with both his California and New Jersey friends.  The examiner noted that other than the Veteran's loss of patience with his clients his psychiatric symptoms had been much the same since separation from service, during which time he had a very active and long work life and two marriages.  The Veteran had stopped drinking, which might have made him more irritable and impatient, and there was a high likelihood of a retraumatizing effect due to the Veteran's exposure to death and violence.

A January 2014 private treatment record included the Veteran's reports of increased flashbacks from Vietnam, was well as sleep problems and lack of motivation.  

A July 2014 letter from a private forensic and rehabilitation neuropsychologist noted treatment of the Veteran for over 1 year.  The Veteran experienced disturbances of mood, sleep, appetite, activity/energy level, psychosocial, paranoia/hypervigilance, and neurocognitive.  There were specific noted problems with dysregulation, agitation/anger, anxiety, depression, impaired self-esteem, avoidance behaviors, exaggerated startle response, and attention, concentration, and distractibility issues.  Due to his PTSD symptoms, the physician opined that the Veteran was "incapable of effectively participating in the workforce."

In October 2014, the Veteran underwent another VA examination.  The examiner described the Veteran's symptoms as productive of occupational and social impairment with reduced reliability and productivity.  The Veteran described a supportive relationship with his wife, but that he could be short-tempered with her.  He had not spoken to his step-son in over 2 years due to a conflict between the Veteran's wife and step-son.  He visited with his step-daughter and grandchildren weekly and that he and his wife were helping with childcare.  He rarely ventured outside his comfort zone of his immediate neighborhood or his daughter's house in Pennsylvania.  He spent his free time completing household chores, running errands for his wife, and occasionally enjoyed reading on the beach (when it was not crowded).  The Veteran was in contact with a few friends by telephone every 2 to 3 weeks.  There had been no significant changes in occupational history since his last examination.  The Veteran reported that he had stopped working as a private investigator in 2012 when he discovered that his partner was not being honest with him regarding payment from customers and he left rather than engage in a physical or verbal altercation.  The Veteran stated that he could no longer work due to a lack of patience and interpersonal conflicts with the public.  The examiner discussed the July 2014 private opinion regarding the Veteran's ability to work.  The examiner noted symptoms of recurrent distressing dreams, avoidance behavior, a persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment, irritable behavior and anger outbursts, hypervigilance, concentration problems, and sleep disturbances.  In addition, the Veteran experienced depressed mood, anxiety, suspiciousness, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances at work or in a work like setting.  The examiner reached the conclusion that the Veteran's psychiatric symptoms would not preclude productive employment.

An October 2014 Review PTSD Disability Benefits Questionnaire (DBQ) noted occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The Veteran's psychosocial, family, and marital functioning were noted to be significantly impaired due to his PTSD symptoms.  The examiner noted symptoms of recurrent distressing dreams, avoidance behavior, markedly diminished interest or participation in significant activities, feelings of detachment, restricted range of affect, feelings of a foreshortened future, irritable behavior and anger outbursts, hypervigilance, concentration problems, exaggerated startle response, and sleep disturbances.  The Veteran also exhibited depressed mood, anxiety, suspiciousness, panic attacks occurring weekly or less often, near constant panic or depression, memory loss, flattened affect, impaired judgment, disturbances of motivation and mood, inability to establish and maintain relationships, and obsessional rituals.  These symptoms caused significant distress or impairment in social, occupational, or other important areas of functioning.    

During his June 2016 Board hearing, the Veteran and his representative identified various symptoms, such as irritability, lack of concentration, sleep problems, trust issues, and hypervigilance.  The symptoms affected his interpersonal skills such that he could not function in an occupational environment.  As to social interaction, he had infrequent contact with his sister and had distanced himself from other Vietnam veterans with whom he used to associate regularly.  He also preferred not to associate with others, including his wife's family.  He stated, "I don't have to depend on anybody, I don't have to worry about taking care of anybody other than my wife which is exactly at this point what I'm doing because a couple of months [ago] she suffered two fractures to her back.  So she's my main focus and beyond that I'm just very comfortable being home."  

A June 7, 2016 PTSD Functional Capacity Assessment also is of record.  The physician concluded that the Veteran had total occupational and social impairment.  There were marked problems with memory (ability to remember locations, work-like procedures, and very short and simple and/or detailed instructions) and concentration (ability to carry out instructions).  There was marked problems with the ability to be regular and punctual in employment and sustain an ordinary routine without supervision.  He had extreme problems with the ability to work with and around others, make simple work-related decisions, and complete a normal work week without interruption due to psychiatric symptoms.  There also were extreme problems in social interaction, including the ability to interact appropriately with the general public, ask questions or request assistance, accept instructions from supervisors, and getting along with co-workers.  There were marked problems with maintaining socially appropriate behavior and adhering to basic standards of neatness and cleanliness.  There were marked to extreme problems with adaptation.  The physician concluded that the Veteran was unable to participate in the workforce due to the serious and chronic nature of his mental illness.

A June 2016 VA treatment record indicated that the Veteran's PTSD symptoms severely impacted his functioning.  He had not worked since 2012 because he got overly frustrated, overly anxious, and too easily became argumentative.  He also had difficulty with concentration and attention.  In recent months, the Veteran had been caring for his wife, who was disabled due to severe back problems.  The record concluded, "Overall, he is unemployable due to PTSD."

A June 2016 statement from the Veteran's wife reported symptoms of unprovoked irritability, becoming easily frustrated, an inability to cope with crowds, sleep problems, and being overly security conscious.  The Veteran seldom interacted socially outside the home and when he did interact it was primarily during his weekly PTSD group meetings and sometimes getting coffee with some of the members after the meeting.  In addition, "There have been a few times when [the Veteran] would forego a luncheon with members of the police department, with whom he had spent 26-27 years, in order to make sure he attended the group meeting with the [PTSD] Group."  The Veteran had been unemployed since June 2012 due to an inability to work in a workforce.  Finally, the Veteran's wife oversaw the finances for the home, rather than the Veteran.

The Board concludes that the objective medical evidence and the Veteran's and his wife's statements regarding his symptomatology show disability that more nearly approximates that which warrants the assignment of a 70 percent disability rating.  See 38 C.F.R. § 4.7 (2015).  

In reaching that conclusion, the Board notes that the Veteran's symptoms include impaired impulse control, with verbal aggressiveness but no actual violent incidents; difficulty in adapting to stressful situations, most notably in his work; memory and concentration problems; an inability to establish and maintain effective working relationships with employers and co-workers; impaired judgment and mood; profound avoidance behavior; passive thoughts of death; feelings of a foreshortened future; anxiety; suspiciousness; exaggerated startle response; chronic sleep impairment; flashbacks; disturbances of motivation and mood; obsessively rechecking locked windows and doors; and diminished interest in activities.  In summary, the Board finds that the above symptoms most closely approximate the higher 70 percent rating. 

The Board recognizes that all of the above-listed symptoms have not been noted at all times or in all records.  That said, the severity of the Veteran's PTSD overall appears to have been essentially consistent with that required for a 70 percent disability rating for the entire appellate time period.  For this reason, staged ratings are not applicable.  See Hart, 21 Vet. App. at 505.  Therefore, as explained above, the medical evidence supports the Board's conclusion that a 70 percent rating is warranted for the entire appeal period.

However, a rating greater than 70 percent is not appropriate for any period of time on appeal because the Veteran does not have total social and occupational impairment.  Although the Veteran clearly has a serious disability, the evidence does not show that there is total occupational and social impairment.  He does not have symptoms such as gross impairment of thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others (while he has angry outbursts he has not resorted to physical violence against people, as the outbursts are directed verbally at people and physically against inanimate objects); intermittent inability to perform activities of daily living; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name (there is evidence of memory and concentration problems, but not to the severity of forgetting his own name or those close to him).  As noted, while the Veteran has expressed passive thoughts of death on at least one occasion, he has consistently denied specific suicidal thoughts, plans, or intent.  Multiple treatment providers have concluded that he does not appear to be a danger to himself or others.  As such, his symptoms, at most, more closely approximate those for a 70 percent rating, specifically suicidal or homicidal ideation, but without rising to the level required for a 100 percent rating, specifically a persistent danger of hurting self or others.  As to the Veteran's reported memory problems, again, there is no indication or suggestion that these problems rise to the level of severity contemplated for a 100 percent rating, namely forgetting one's own name or those of family or close friends.  

As to occupational functioning, as will be discussed in greater detail below prior to June 7, 2016, the evidence indicated that the Veteran's psychiatric problems would cause significant, but not total impairment of work functioning.  The Veteran had left his last employment, as a private detective, due to various factors.  Primarily, the Veteran had experienced increased difficulty interacting with the clients, although the record also indicates that his partner also played a role due to misrepresentations as to client payments.  Rather than engaging in a physical or verbal altercation with his partner, he simply left the business.  The Veteran clearly had significant difficulties with occupational functioning during the entire appellate time period.  

As to social functioning, the Board finds that the Veteran has not had total impairment of social functioning at any time during the appellate process.  During the initial period of appeal, the Veteran intermittently saw his friends from California and New Jersey, and also communicated by telephone on occasion with his friends in California.  In addition, he saw his step-daughter and grandchildren on a weekly basis.  He noted that he was able to confide in his step-daughter and they appeared to have a good relationship.  To the extent that he was not in contact with his step-son, the silence appears to have been due to an incident involving the son and his mother that did not involve the Veteran.  The Board recognizes that the June 6, 2016, PTSD report noted increased isolation, including from his friends and his wife's family.  That said, he clearly maintains a strong relationship with his wife and has been her primary caregiver since her disability due to severe back problems.  The Board does not find the foregoing to represent total social impairment for any period on appeal. 

Thus, the Veteran does not have both total social and occupational impairment sufficient to warrant a total schedular rating.  He does have some deficiencies in several areas, but the greater weight of evidence demonstrates that it is to a degree that is contemplated by the 70 percent rating assigned herein.  Again, in determining that a rating in excess of 70 percent is not warranted, the Board has considered the Veteran's complaints regardless of whether they are listed in the rating criteria, but for the reasons discussed above concludes that the Veteran's level of social and occupational impairment does not warrant a rating in excess of the currently assigned 70 percent rating.  

In summary, for the reasons and bases set forth above, the Board concludes that an increased rating of 70 percent, but no more, is warranted for the entire period of time that is covered by this claim.  See Hart, 21 Vet. App. at 505.


Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the service-connected PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports multiple psychiatric symptoms, including anxiety; suspiciousness; exaggerated startle response; chronic sleep impairment; flashbacks; disturbances of motivation and mood; concentration problems; trust issues; obsessively rechecking locked windows and doors; difficulty in adapting to stressful circumstances, including work or a work like environment; avoidance behavior; diminished interest in activities; and impaired impulse control, such as unprovoked irritability with periods of violence.  The current 70 percent rating contemplates these and other psychiatric symptoms.  Thus, the Veteran's current schedular rating under DC 9411 is adequate to fully compensate him for his disability on appeal.  

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Finally, the Board notes that a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran has not alleged, nor does the evidence indicate, that the combined effects of his service-connected disabilities require extraschedular consideration.

Further, there is no medical evidence indicating that the Veteran's service-connected disabilities combine or interact either with each other, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

Entitlement to an increased rating of 70 percent, but no greater, for PTSD is granted for the entire appellate time period, subject to the laws and regulations controlling the award of monetary benefits.


REMAND

The Veteran also claims that he is unable to obtain or maintain gainful employment due to his service-connected disabilities.  The Board concludes that additional clarification is necessary prior to adjudication of the claim.  Specifically, there is significant evidence indicating that the Veteran ended his employment as a private investigator during the appellate period due to his service-connected disabilities; however, the record is unclear as to the precise time when the Veteran stopped working.  His initial January 2014 VA Form 21-8940, "Veteran's Application for Increased Compensation based on Unemployability," for example, indicated that he had been self-employed as a private investigator from January 2006 to June 2012.  VA treatment records as late as April 25, 2013, however, indicated that the Veteran was continuing to work as a private investigator.  The Board recognizes that the April 2013 record suggests that the Veteran was working fewer hours due to his PTSD symptoms and struggling to keep the business afloat, but the record in general is directly at odds with the subsequent reports of the Veteran and his wife that he stopped working completely in June 2012.  Given the foregoing inconsistencies, the Board finds that a remand is required to verify the precise date when the Veteran stopped gainful employment as a private investigator.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter requesting that he provide the precise date (to the extent possible) that he stopped working as a private investigator.  To the extent that he still maintains he stopped working sometime in June 2012, request that he reconcile that contention with the April 25, 2013, VA treatment record in which he continued to report that he was working as a private investigator.

2.  After completing the foregoing and conducting any additional development deemed necessary, readjudicate the Veteran's claim.  If a complete grant of the benefits requested is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


